Case: 14-31229          Document: 00513489869        Page: 1   Date Filed: 05/03/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                                                                 May 3, 2016
                                            No. 14-31229
                                                                                Lyle W. Cayce
                                                                                     Clerk
In the Matter of: JERRY MICHAEL HOLLANDER, JR.; SHEILA STORY
HOLLANDER

                  Debtors
------------------------------------------------------

ROBERT SIGILLITO; RHONDA SIGILLITO,

                 Appellees

v.

JERRY MICHAEL HOLLANDER, JR.; SHEILA STORY HOLLANDER,

                 Appellants




                     Appeals from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:13-CV-6665


Before HIGGINBOTHAM, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.